      Case 3:17-cv-00485-WHO Document 226 Filed 04/16/19 Page 1 of 4



1     JOSEPH H. HUNT
      Assistant Attorney General
2     DAVID L. ANDERSON
3     United States Attorney
      JOHN R. TYLER
4     Assistant Director
      W. SCOTT SIMPSON (Va. Bar #27487)
5     Senior Trial Counsel
      Department of Justice, Civil Division
6     318 South Sixth Street, Room 244
7     Springfield, Illinois 62701
      Telephone: (202) 514-3495
8     Facsimile: (217) 492-4888
      E-mail:      scott.simpson@usdoj.gov
9     COUNSEL FOR DEFENDANTS
      (See signature page for parties represented.)
10
11                               IN THE UNITED STATES DISTRICT COURT

12                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN FRANCISCO DIVISION
14    CITY AND COUNTY OF SAN                            STIPULATION AND
15    FRANCISCO,                                        ORDER REGARDING SCHEDULING OF
                     Plaintiff,                         CASE MANAGEMENT CONFERENCE
16               v.

17    DONALD J. TRUMP, et al.,                          No. 3:17-cv-00485-WHO
                      Defendants.
18
19    COUNTY OF SANTA CLARA,
                     Plaintiff,
20              v.
21
      DONALD J. TRUMP, et al.,                          No. 3:17-cv-00574-WHO
22                    Defendants.

23          WHEREAS, per order of this Court, a Case Management Conference is currently

24   scheduled to be held in the above-captioned cases on April 23, 2019, at 2:00 p.m., to consider

25   how to proceed with the issue that has been remanded by the Ninth Circuit, namely, whether a

26   nationwide injunction is appropriate in these cases; and

27
28
     Stipulation and Order
     No. 3:17-cv-00485/00574-WHO
      Case 3:17-cv-00485-WHO Document 226 Filed 04/16/19 Page 2 of 4



1           WHEREAS, the parties in these cases are currently engaged in drafting a settlement

2    agreement to resolve this matter without the need for further court intervention, but need

3    additional time to agree on the language of the agreement;

4           WHEREAS, undersigned counsel for the defendants, Mr. Simpson, will be leaving the

5    employment of the Department of Justice in Washington, D.C., as of April 12, 2019, to take a

6    position as an Assistant United States Attorney in Springfield, Illinois, such that another attorney

7    for the defendants will need to become familiar with these cases;

8           NOW THEREFORE, the parties hereby stipulate that the Case Management Conference

9    currently scheduled for April 23 be rescheduled for May 21, 2019, at 2:00 p.m., if possible.

10                                         Respectfully submitted,
11      DENNIS J. HERRERA (CA Bar #139669)                 JOSEPH H. HUNT
        City Attorney                                      Assistant Attorney General
12
        JESSE C. SMITH (CA Bar #122517)
13      Chief Assistant City Attorney                      DAVID L. ANDERSON
                                                           United States Attorney
14      RONALD P. FLYNN (CA Bar #184186)
        Chief Deputy City Attorney                         JOHN R. TYLER
15                                                         Assistant Director
16      YVONNE R. MERÉ (CA Bar #173594)
        Chief of Complex and Affirmative Litigation        /s/ W. Scott Simpson
17
        /s/ Sara J. Eisenberg                              W. SCOTT SIMPSON (Va. Bar #27487)
18                                                         Senior Trial Counsel
        SARA J. EISENBERG (CA Bar #269303)
19      TARA M. STEELEY (CA Bar #231775)
        AILEEN M. McGRATH, (CA Bar #280846)                Department of Justice, Civil Division
20      Deputy City Attorneys                              318 South Sixth Street, Room 244
                                                           Springfield, Illinois 62701
21      City Hall, Room 234                                Telephone:      (202) 514-3495
        1 Dr. Carlton B. Goodlett Place                    Facsimile:      (217) 492-4888
22      San Francisco, California 94102-4602               E-mail:         scott.simpson@usdoj.gov
        Telephone:      (415) 554-4748
23      Facsimile:      (415) 554-4715
        E-Mail:        brittany.feitelberg@sfgov.org       COUNSEL FOR DEFENDANTS
24
        COUNSEL FOR PLAINTIFF                              DONALD J. TRUMP, President of the
25      CITY AND COUNTY OF SAN                             United States; UNITED STATES OF
        FRANCISCO                                          AMERICA; KEVIN K. McALEENAN,
26                                                         Acting Secretary of Homeland Security;
                                ***
                                                           WILLIAM P. BARR, Attorney General of
27                                                         the United States in City & County of San
28
                                                       2
      Stipulation and Order
      No. 3:17-cv-00485/00574-WHO
      Case 3:17-cv-00485-WHO Document 226 Filed 04/16/19 Page 3 of 4



1                                                        Francisco v. Trump, et al., No. 3:17-cv-
                                                         00485-WHO
2
       OFFICE OF THE COUNTY COUNSEL,
3      COUNTY OF SANTA CLARA                             DONALD J. TRUMP, President of the
                                                         United States; KEVIN K. McALEENAN,
4      JAMES R. WILLIAMS                                 Acting Secretary of Homeland Security;
       County Counsel                                    WILLIAM P. BARR, Attorney General of
5                                                        the United States; MICK MULVANEY,
       /s/ Danielle L. Goldstein                         Director of the Office of Management and
6                                                        Budget in County of Santa Clara v. Trump,
       DANIELLE L. GOLDSTEIN
7      Deputy County Counsel                             et al., No. 3:17-cv-00574-WHO

8      70 West Hedding Street
       East Wing, Ninth Floor
9      San Jose, CA 95110-1770
       Telephone:    (408) 299-5900
10     Facsimile:    (408) 292-7240
       E-mail: danielle.goldstein@cco.sccgov.org
11
       COUNSEL FOR PLAINTIFF
12     COUNTY OF SANTA CLARA

13
14
                                                 ORDER
15
            The Case Management Conference currently set for April 23, 2019, is rescheduled for
16
     May 21, 2019, at 2:00 pm. The parties shall file a Joint Case Management Statement no later
17
     than May 14, 2019, that outlines their proposed procedure(s) and the proposed timing thereof.
18
            IT IS SO ORDERED.
19
20   DATED: April 16, 2019                               _____________________________
                                                         Hon. William H. Orrick
21                                                       United States District Judge
22
23
24
25
26
27
28
                                                     3
      Stipulation and Order
      No. 3:17-cv-00485/00574-WHO
      Case 3:17-cv-00485-WHO Document 226 Filed 04/16/19 Page 4 of 4



1                                 ATTESTATION OF SIGNATURES

2
            I, W. Scott Simpson, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of the Northern
3
     District of California, that concurrence in the filing of this document has been obtained from each
4
     signatory hereto.
5
                                                           /s/ W. Scott Simpson
6
                                                          W. SCOTT SIMPSON (Va. Bar #27487)
7                                                         Senior Trial Counsel
                                                          COUNSEL FOR DEFENDANTS
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      4
      Stipulation and Order
      No. 3:17-cv-00485/00574-WHO
